





Exhibit 10.2 1999 Stock Option Plan




BEDINI TECHNOLOGY, INC.

1999 STOCK OPTION PLAN

(Adopted by the Board of Directors on October 7th 1999)

(Approved by the Stockholders on October 7, 1999)




1.

Purpose.




This 1999 Stock Option Plan is intended to encourage stock ownership in BEDINI
TECHNOLOGY, INC. by the officers, directors, employees, consultants, and
advisors of the Company or its affiliates in order to promote their interest in
the success of the Company and to encourage their continued affiliation.  All
options granted under this 1999 Stock Option Plan are intended to be either (a)
Incentive Stock Options or (b) Non-Statutory Stock Options.




2.

Definitions.




As used herein the following definitions shall apply:




"Act" shall mean the Securities Exchange Act of 1934, as amended from time to
time.




“Advisor” shall mean an individual who provides bona fide services to the
Company or Affiliate pursuant to a written contract.




"Affiliate" shall mean any corporation defined as a "parent corporation" or a
"subsidiary corporation" by Code Section 424(e) and (f), respectively.




"Agreement" shall mean either a 1999 Incentive Stock Option Agreement or a 1999
Non-Statutory Stock Option Agreement, embodying the terms of the agreement
between the Company and the Optionee with respect to Optionee's Option.




"Board" shall mean the Board of Directors of the Company.




"Code" shall mean the Internal Revenue Code of 1986, as amended from time to
time.

"Company" shall mean BEDINI TECHNOLOGY, INC., a Nevada corporation.




"Consultant" shall mean any person who is placed on the Company's Consultants
List by the Board and who agrees in writing to be included thereon.




"Disability" or "Disabled" shall mean the condition of being "disabled" within
the meaning of Section 422(c)(6) of the Code or any successor provision.




"Director" shall mean an individual member of the Board.




“Disinterested Person” means a Non-Employee Director as defined in Rule 16b-3 of
the Exchange Act of 1934, as amended.




"Employee" shall mean any salaried employee of the Company or its Affiliates,
including those employees who are officers of the Company or its Affiliates.




"Fair Market Value" of Stock on a given date shall mean an amount per share as
determined by the Board or its delegates by applying any reasonable valuation
method determined without regard to any restriction other than a restriction
that, by its terms, will never lapse.  Notwithstanding the preceding, if the
Stock is traded upon an established stock exchange, then the "Fair Market Value"
of Stock on a given date per share shall be deemed to be the average of the
highest and lowest selling price per share of the Stock on the principal stock
exchange on which the Stock is then trading or, if there was no trading of the
Stock on that day, on the next preceding day on which there was such trading; if
the Stock is not traded upon an established stock exchange but is quoted on a
quotation system, the "Fair Market Value" of Stock on a given date shall be
deemed to be the mean between the closing representative "bid" and "ask" prices
per share of the Stock on such date as reported by such quotation system or, if
there was no trading of the Stock on that day, on the next preceding day on
which there was such trading.




"Incentive Stock Option" shall mean an option granted pursuant to the Plan that
is designated by the Board or its delegates as an "Incentive Stock Option" and
which qualifies as an incentive stock option under Section 422 of the Code or
any successor provision.




"Non-Statutory Stock Option" shall mean a stock option granted pursuant to the
Plan that is not an Incentive Stock Option.




"Option" shall refer to either an Incentive Stock Option or Non-Statutory Stock
Option, or both, as the context shall indicate.




"Optionee" shall mean the recipient of an Incentive Stock Option or a
Non-Statutory Stock Option.




"Option Price" shall mean the price per share of Stock to be paid by the
Optionee upon exercise of the Option.




"Option Stock" shall mean the total number of shares of Stock the Optionee shall
be entitled to purchase pursuant to the Agreement.




"Plan" shall mean this BEDINI TECHNOLOGY, INC. 1999 Stock Option Plan, as
amended from time to time.




"Reporting Person" shall mean an Optionee who is required to file statements
relating to his or her beneficial ownership of Stock with the SEC pursuant to
Section 16(a) of the Act.




"Rule 16b-3" shall mean Rule 16b-3 (as amended from time to time), promulgated
by the SEC under the Act, and any successor thereto.




"SEC" shall mean the Securities and Exchange Commission.




"Stock" shall mean the $0.001 par value Common Stock of the Company.




3.

Administration.




The Plan shall be administered by the Board; provided, however, that the Board
may delegate all or any part of its authority to administer the Plan in its
entirety or, with respect to any group or groups of persons eligible to receive
Options hereunder, to such committee as the Board shall in its sole discretion
determine.  Such committee shall be composed of not fewer than two members (the
“Committee”), all of the members of which Committee shall be Disinterested
Persons, if required.  Any Disinterested Person shall comply with the
requirements of Rule 16b-3.  The Board or its Committee may adopt, amend and
rescind such rules and regulations for carrying out the Plan and implementing
agreements and take such actions as it deems proper.  The interpretation,
construction and application by the Board or its Committee of any of the
provisions of the Plan or any Option granted thereunder shall be final and
binding on the Company, all Optionees, their legal representatives, and any
person who may acquire an Option directly from an Optionee by permitted
transfer, bequest or inheritance.  Reference to administrative acts by the Board
in the Plan shall also refer to acts by its Committee, unless the context
otherwise indicates.  Whether or not the Board has delegated administrative
authority, the Board has the final power to determine all questions of policy or
expediency that may arise in administration of the Plan.




4.

Eligibility.




Only Employees are eligible to receive Incentive Stock Options under the Plan.
 Employees, Officers, Directors, Consultants and Advisors of the Company or its
Affiliates are eligible to receive Non-Statutory Stock Options under the Plan.




No person shall be eligible to receive an Option for a larger number of shares
than is recommended for him or her by the Board.  Any Optionee may hold more
than one Option (whether Incentive Stock Options, Non-Statutory Stock Options,
or both, but only on the terms and conditions and subject to the restrictions
set forth herein.




Incentive Stock Options granted to an Employee who owns stock at the time the
Incentive Stock Option is granted, representing more than ten percent (10%) of
the total combined voting power of all classes of stock of the Company and its
Affiliates, shall be granted at an Option Price at least one hundred ten percent
(110%) of the Fair Market Value of the Stock at the time the Incentive Stock
Option is granted.  In determining ownership of Stock by an Employee, the
attribution standards set forth in Code Section 424(d) shall be applicable.




5.

Stock Subject to the Plan.




Options granted under the Plan shall be for shares of the Company's authorized
but unissued or re-acquired Stock.  The aggregate number of shares of Stock
which may be subject to Options pursuant to the Plan shall not exceed three
hundred thousand (300,000) shares, unless adjusted by the Board pursuant to
Paragraph 6(l).  Stock issued under other stock option plans of the Company
shall not be counted against the maximum number of shares that can be issued
under the Plan.




In the event that any outstanding Option expires or is terminated for any
reason, the shares of Stock allocable to the unexercised portion of such Option
may again be subject to an Option under the Plan.




If an Optionee pays all or part of any Option Price with shares of Stock, the
number of shares deemed to be issued to the Optionee (and counted against the
maximum number of shares that can be issued under the Plan) shall be the number
of shares transferred to the Optionee by the Company, less the number of shares
transferred by the Optionee to the Company as payment.  Stock issued on the
exercise of an Option which is forfeited in accordance with the conditions
contained in the grant by the Optionee after issuance shall be deemed to have
never been issued under the Plan and, accordingly, shall not be counted against
the maximum number of shares that can be issued under the Plan.  Notwithstanding
the terms of the previous two sentences, the maximum number of shares for which
Incentive Stock Options may be issued under the Plan shall be three hundred
thousand (300,000) shares, subject to adjustment by the Board as provided under
Paragraph 6(l), regardless of the fact that under the terms of the preceding
sentences, a lesser number of shares is deemed to be issued pursuant to the
exercise of Incentive Stock Options.




6.

Terms and Conditions of Options.




The Board or its delegates shall authorize the granting of all Options under the
Plan with such Options to be evidenced by Incentive Stock Option Agreements or
Non-Statutory Stock Option Agreements, as the case may be.  Each Agreement shall
be in such form as the Board may approve from time to time.  Each Agreement
shall comply with and be subject to the following terms and conditions:




(a)

Type of Option; Number of Shares.  Each particular Option Agreement shall state
the type of Options to be granted (whether Incentive Stock Options or
Non-Statutory Stock Options) and the number of shares to which the Option
pertains.  Under no circumstances shall the aggregate Fair Market Value of the
Stock (determined as of the time the Option is granted) with respect to which
Incentive Stock Options are exercisable for the first time by any Employee
during any calendar year (under all incentive stock option plans of the Company
and its Affiliates) exceed $100,000.




(b)

Option Price.  Each particular Option Agreement shall state the Option Price.
 The Option Price for an Incentive Stock Option shall not be less than one
hundred percent (100%) of the Fair Market Value per share of Stock on the date
the Incentive Stock Option is granted.  The Option Price for a Non-Statutory
Stock Option shall be the price per share of Stock set by the Board or its
delegates.




(c)

Certificate Legends.  Certificates for shares of Stock issued and delivered to
Reporting Persons may be legended, as the Board deems appropriate, if required
by the provisions of any applicable rule or regulation.




(d)

Medium and Time of Payment.  The aggregate Option Price shall be payable upon
the exercise of the Option and shall be paid in any combination of:




(i)

United States cash currency;




(ii)

a cashier's or certified check to the order of the Company;




(iii)

a personal check acceptable to the Company;




(iv)

to the extent permitted by the Board, shares of Stock of the Company (including
previously owned Stock or Stock issuable in connection with the Option
exercise), properly endorsed to the Company, whose Fair Market Value on the date
of exercise equals the aggregate Option Price of the Option being exercised; or




(v)

to the extent permitted by the Board, the Optionee's entering into an agreement
with the Company, whereby a portion of the Optionee's Options are terminated and
where the "built-in gain" on any Options which are terminated as part of such
agreement equals the aggregate Option Price of the Option being exercised.  The
Company may establish, from time to time, procedures for a “cashless exercise”
of options. "Built-in gain" means the excess of the aggregate Fair Market Value
of any Stock otherwise issuable on exercise of a terminated Option, over the
aggregate Option Price otherwise due the Company on such exercise.




The Board may permit deemed or constructive transfer of shares in lieu of actual
transfer and physical delivery of certificates.  Except to the extent prohibited
by applicable law, the Board may take any necessary or appropriate steps in
order to facilitate the payment of any such Option Price.  Without limiting the
foregoing, the Board may cause the Company to loan the Option Price to the
Optionee or to guarantee that any Stock to be issued will be delivered to a
broker or lender in order to allow the Optionee to borrow the Option Price.  The
Board, in its sole and exclusive discretion, may require satisfaction of any
rules or conditions in connection with payment of the Option Price at any
particular time, in any particular form, or with the Company's assistance.  If
Stock used to pay any Option Price is subject to any prior restrictions imposed
in connection with any plan of the Company (including this Plan), an equal
number of the shares of Stock acquired on exercise shall be made subject to such
prior restrictions in addition to any further restrictions imposed on such Stock
by the terms of the Optionee's Agreement or by the Plan.




(e)

Vesting.  The total number of shares of Stock subject to an Option may, but need
not, be allotted in periodic installments (which may, but need not, be equal).
 The Option Agreement may provide that from time to time during each of such
installment periods, the Option may become exercisable ("vest") with respect to
some or all of the shares allotted to that period, and may be exercised with
respect to some or all of the shares allotted to such period and/or any prior
period as to which the Option became vested but was not fully exercised.  During
the remainder of the term of the Option (if its term extends beyond the end of
the installment periods), any unexercised Option Stock may be exercised from
time to time.




(f)

Duration of Options.  Each particular Option Agreement shall state the term of
the Option; provided, however, that all Incentive Stock Options granted under
this Plan shall expire and not be exercisable after the expiration of ten (10)
years from the date granted; provided, further, that any Incentive Stock Option
granted to an Employee who owns stock at the time the Incentive Stock Option is
granted representing more than ten percent (10%) of the total combined voting
power of all classes of stock of the Company and its Affiliates shall expire and
not be exercisable after the expiration of five (5) years from the date granted.
 Non-Statutory Stock Options shall expire and not be exercisable after the date
set by the Board or its delegates in the particular Option Agreement, or on any
later date subsequently approved by the Board or its delegates.




(g)

Exercise of Options.




(i)

Each particular Option Agreement shall state when the Optionee's right to
purchase Stock pursuant to the terms of an Option are exercisable in whole or in
part, provided, however, that Incentive Stock Options shall not be exercisable
by an Employee more than 90 days after the date that the employment of such
Employee is voluntarily or involuntarily terminated.  Subject to the earlier
termination of the right to exercise the Options as provided under this Plan,
Options shall be exercisable in whole or in part as the Board, in its sole and
exclusive discretion, may provide in the particular Option Agreement, as
amended.  The Board may at any time increase the percentage of an Option that is
otherwise exercisable under the terms of a particular Option Agreement.  The
Board, in its sole and exclusive discretion, may permit the issuance of Stock
underlying an Option prior to the date the Option is otherwise exercisable,
provided such Stock is subject to repurchase rights which expire pro rata as the
Option would otherwise have become exercisable.




(ii)

If the Optionee does not exercise in any one (1) year period the full number of
shares to which he or she is then entitled to exercise, the Optionee may
exercise those shares in any subsequent year during the term of the Option.




(h)

Transfer of Options.  An Option shall not be transferable except by will or by
the laws of decent and distribution, and shall be exercisable during the
lifetime of the person to whom the Option is granted only by such person, except
as specifically provided for by the Board.  An attempted non-permitted transfer
of an Option shall be void.




(i)

Disability of Optionee.  In the event an Optionee's Continuous Status as an
Employee, Director or Consultant terminates as a result of the Optionee's
Disability, the Optionee may exercise his or her Option, but only within twelve
(12) months from the date of such termination (or such shorter period specified
in the Option Agreement), and only to the extent that the Optionee was entitled
to exercise it at the date of such termination (but in no event later than the
expiration of the term of such Option as set forth in the Option Agreement).
 If, at the date of termination, the Optionee is not entitled to exercise his of
her entire Option, the shares covered by the unexercisable portion of the Option
shall revert to the Plan.  If, after termination, the Optionee does not exercise
his or her Option within the time specified herein, the Option shall terminate,
and the shares covered by such Option shall revert to the Plan.




(j)

Death of Optionee.  In the event of the death of an Optionee, the Option may be
exercised, at any time within sixteen (16) months following the date of death
(or such other period specified in the Option Agreement but in no event later
than the expiration of the term of such Option as set forth in the Option
Agreement), by the Optionee's estate or by a person who acquired the right to
exercise the Option by bequest or inheritance, but only to the extent the
Optionee was entitled to exercise the Option at the date of death.  If, at the
time of death, the Optionee was not entitled to exercise his or her entire
Option, the shares covered by the unexercisable portion of the Option shall
revert to the Plan.  If, after death, the Optionee's estate or a person who
acquired the right to exercise the Option by bequest or inheritance does not
exercise the Option within the time specified herein, the Option shall
terminate, and the shares covered by such Option shall revert to the Plan.




(k)

Termination of Employment or Relationship as an Officer, Director, Consultant or
Advisor.  In the event that an Optionee who is an Employee, Officer, Director,
Consultant or Advisor of the Company or its Affiliates shall cease to be
employed by or perform services for the Company or its Affiliates prior to the
Option's expiration date (other than upon the Optionee's death or Disability),
the exercise of Options held by such Optionee shall be subject to such
limitations on the periods of time during which such Options, except for
Incentive Stock Options limitations under section 6(g)(i) herein, may be
exercised as may be specified in the particular Option Agreement, as amended,
between the Optionee and the Company.  Whether authorized leave of absence or
absence for military or governmental service shall constitute termination of
employment for purposes of the Plan shall be determined by the Board in their
sole and exclusive discretion.  No provision of the Plan shall be construed so
as to grant any individual the right to remain in the employ or service of the
Company for any period of specific duration.




(l)

Recapitalization.




(i)

The number of shares issuable under the Plan and the number and amount of the
Option Stock and the Option Price of outstanding Options may be proportionately
adjusted by the Board, in its sole and exclusive discretion, for any increase or
decrease in the number of issued shares of Stock resulting from a subdivision or
consolidation of shares, or for the payment of a stock dividend, or any other
increase or decrease in the number of such shares effected without receipt of
consideration by the Company in order to preclude the dilution or enlargement of
benefits under the Plan.




(ii)

The Board, in its sole and exclusive discretion, may make such equitable
adjustments to the Plan and outstanding Options as it deems appropriate in order
to preclude the dilution or enlargement of benefits under the Plan, upon
exchange of all of the outstanding stock of the Company for a different class or
series of capital stock or the separation of assets of the Company, including a
spin-off or other distribution of stock or property by the Company.




(iii)

If the Company shall be the surviving corporation in any merger or
consolidation, each outstanding Option shall pertain to and apply to the
securities to which a holder of the number of shares of Option Stock would have
been entitled.  A dissolution or liquidation of the Company, a merger (other
than a merger the principal purpose of which is to change the state of the
Company's incorporation) or consolidation in which the Company is not the
surviving corporation, a reverse merger in which the Company is the surviving
corporation but the Company's Common Stock outstanding immediately preceding the
merger is converted by virtue of the merger into other property, or other
capital reorganization in which more than fifty percent (50%) of the Company's
Common Stock is exchanged (unless the dissolution or liquidation plan, merger or
consolidation agreement or capital reorganization corporate documents expressly
provide to the contrary) shall cause each outstanding Option to terminate,
provided, that each Optionee shall, immediately prior to such event, have the
right to exercise his or her Option in whole or in part, unless the Option in
connection with such event is either to be assumed by the successor corporation
or parent thereof, or to be replaced with a comparable option to purchase shares
of the capital stock of the successor corporation or parent thereof, or the
Option is to be replaced by a comparable cash incentive program of the successor
corporation based on the value of the Option on the date of such event.
 Notwithstanding the preceding, if, within one (1) year from the date of such
event, an Employee's employment is involuntarily terminated, then the Employee's
outstanding Options, if any, shall become immediately exercisable.




(iv)

All adjustments required by the preceding paragraphs shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive,
provided, that adjustments shall not be made in a manner that causes an
Incentive Stock Option to fail to continue to qualify as an "incentive stock
option" within the meaning of Code Section 422.




(v)

Except as expressly provided in this Paragraph 6(l), an Optionee shall have no
rights by reason of any subdivision or consolidation of shares of stock of any
class, or the payment of any stock dividend, or any other increase in the number
of shares of stock of any class by reason of any dissolution, liquidation,
merger, consolidation, reorganization, or separation of assets, and any issue by
the Company of shares of stock of any class, or securities convertible into
shares of stock of any class, shall not affect, and no adjustment by reason
thereof shall be made with respect to, the number or amount of the Option Stock
or the Option Price of outstanding Options.




(vi)

The grant or existence of an Option shall not affect in any way the right or
power of the Company to make adjustments, reclassifications, reorganizations or
changes in its capital or business structure, or to merge, consolidate,
dissolve, liquidate or sell, or transfer all or any part of its business or
assets.




(m)

Rights as a Shareholder.  An Optionee shall not have rights as a shareholder
with respect to any shares until the date of the issuance of a stock certificate
to him or her for such shares.  No adjustment shall be made for dividends
(ordinary or extraordinary, whether in cash, securities or other property) or
distributions or other rights for which the record date is prior to the date of
issuance of such stock certificate, except as provided in Paragraph 6(l) above.




(n)

Modification, Extension and Renewal of Options.  Subject to the terms and
conditions of the Plan, the Board may modify (including lowering the Option
Price or changing Incentive Stock Options into Non-Statutory Stock Options),
extend or renew outstanding Options granted under the Plan, or accept the
surrender of outstanding Options under this Plan and/or other stock option plans
of the Company (to the extent not previously exercised) and authorize the
granting of new Options in substitution therefor.  Notwithstanding the
foregoing, no modification of an Option shall, without the consent of the
Optionee, alter or impair any rights or obligations under any Option previously
granted under the Plan.




(o)

Securities Compliance.  The Company may require any Optionee, or any person to
whom an Option is transferred under subsection 6(d), as a condition of
exercising any such Option, (1) to give written assurances satisfactory to the
Company as to the Optionee's knowledge and experience in financial and business
matters and/or to employ a purchaser representative reasonably satisfactory to
the Company who is knowledgeable and experienced in financial and business
matters, and that he or she is capable of evaluating, alone or together with the
purchaser representative, the merits and risks of exercising the Option; and (2)
to give written assurances satisfactory to the Company stating that such person
is acquiring the stock subject to the Option for such person's own account and
not with any present intention of selling or otherwise distributing the stock.
 These requirements, and any assurances given pursuant to such requirements,
shall be inoperative if (i) the issuance of the shares upon the exercise of the
Option has been registered under a then currently effective registration
statement under the Securities Act of 1933, as amended (the "Securities Act"),
or (ii) as to any particular requirement, a determination is made by counsel for
the Company that such requirement need not be met in the circumstances under the
then applicable securities laws.  Unless an Optionee could otherwise exercise a
Stock Option or dispose of Stock delivered upon exercise of a Stock Option
granted under the Plan without incurring liability under Section 16(b) of the
Exchange Act, at least six months shall elapse from the date of acquisition of
the Stock Option to the date of disposition of its underlying Stock.




(p)

Transfer and Exercise of Options.  To the extent required by Code Section 422,
each Incentive Stock Option shall state that it is not transferable or
assignable by Optionee otherwise than by will or the laws of descent and
distribution, and that during an Optionee's lifetime, such Incentive Stock
Option shall be exercisable only by the Optionee.




(q)

Other Provisions.  Each Option Agreement may contain such other provisions,
including without limitation, restrictions upon the exercise or transferability
of the Option, as the Board may deem advisable.  Any Incentive Stock Option
Agreement shall contain such limitations and restrictions upon the exercise of
the Incentive Stock Option as shall be necessary in order that such Incentive
Stock Option shall be an "incentive stock option" as defined in Code Section
422, or to conform to any change in the law.




(r)

Withholding Taxes.  When the Company becomes required to collect federal and
state income and employment taxes in connection with the exercise of an Option
("withholding taxes"), the Optionee shall promptly pay to the Company the amount
of such taxes in cash, unless the Board permits or requires payment in another
form.  Subject to such conditions as it may require, the Board, in its sole
discretion, may allow an Optionee to reimburse the Company for payment of
withholding taxes with shares of Stock.  If an Optionee is a Reporting Person at
the time of exercise and is given an election to pay any withholding taxes with
Stock, the Board shall have sole discretion to approve or disapprove such
election.




7.

Term of Plan.




The Board may suspend or terminate the Plan at any time.  Unless sooner
terminated, the Plan shall not extend beyond a date ten (10) years from the date
of adoption hereof by the Board.  No Incentive Stock Options or Non-statutory
Stock Options may be granted under the Plan while the Plan is suspended or after
it is terminated.  Rights and obligations under any Option granted while the
Plan is in effect shall not be altered or impaired by suspension or termination
of the Plan, except with the consent of the person to whom the Option was
granted.




8.

Amendment of Plan.




With respect to any shares at the time not subject to Options, the Board may
from time to time, insofar as permitted by law, suspend or discontinue the Plan
or revise or amend the Plan in any respect whatsoever, except that, without
approval of the stockholders, no such revision or amendment shall change the
number of shares for which Options may be granted under the Plan, except as
provided in Section 6(l), change the designation of the class of persons
eligible to receive Options under the Plan, materially increase the benefits
accruing to Optionees under the Plan, or decrease the price at which Incentive
Stock Options may be granted.  Furthermore, without the approval of the
stockholders, the Plan may not be amended in any manner that will cause
Incentive Stock Options issued under it to fail to meet the requirements of
"incentive stock options" as defined in Code Section 422.  The Board may amend
the Plan from time to time to the extent necessary to comply with any applicable
law, rule or other regulatory requirement.




9.

Application of Funds.




The proceeds received by the Company from the sale of Stock pursuant to the
exercise of an Option will be used for general corporate purposes.




10.

No Obligation to Exercise Option.




The granting of an Option shall impose no obligation upon the Optionee to
exercise such Option.




11.

Indemnification.




In addition to such other rights of indemnification as they may have as
Directors, Employees or agents of the Company, the Directors, or any individuals
who are delegated authority by the Board to administer the Plan, shall be
indemnified by the Company against: (i) their reasonable expenses, including
attorneys' fees actually and necessarily incurred in connection with the defense
of any action, suit or proceeding, or in connection with any appeal therein, to
which they or any of them may be a party by reason of any action taken or
failure to act under or in connection with the Plan or any Option granted
thereunder; and (ii) against all amounts paid by them in settlement thereof
(provided such settlement is approved by independent legal counsel selected by
the Company), or paid by them in satisfaction of a judgment in any such action,.
suit or proceeding, except in actions to matters as to which it shall be
adjudged in such action, suit or proceeding that such Director or individual is
liable for negligence or misconduct in the performance of his duties; this
indemnification is expressly conditioned upon the indemnified party, within
ninety (90) days after institution of any such action, suit or proceeding,
offering the Company in writing the opportunity, at its own expense, to handle
and defend the same.




12.

Approval of Stockholders.




The portions of the Plan dealing with Incentive Stock Options shall not take
effect unless approved by the stockholders of the Company's preferred (if any)
and Common Stock, which approval must occur within a period commencing twelve
(12) months before and ending twelve (12) months after the date the Plan is
adopted by the Board.  Nothing in the Plan shall be construed to limit the
authority of the Company to exercise its corporate rights and powers, including
the right of the Company to grant Non-Statutory Options for proper corporate
purposes.

#





